DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claim Objections
Claims 12-20 are objected to because of the following informalities:  Claims 12-20 are method claims which should be dependent on claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 7-14, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bos USP 6,191501 (hereinafter “Bos”) in view of Kuragami JP 2005/056049 (hereinafter “Kuragami”).

As to claim 1,  Bos teaches a system for providing on-demand renewable energy (abstract “energy supply system is, for instance, an alternative energy source, such as a photovoltaic array (320) and an overriding prepayment mechanism (312) adapted to control the supply of useable energy (electricity) to a point of use in accordance with predetermined prepayment criteria”)comprising: at least one power unit for converting environmental energy into electrical power (FIG. 1 col. 1 lines 50-67 “an energy source in a form of a solar panel or photovoltaic cell array 10.  The electrical power output by the solar array 10 is stored in a battery 12”), wherein the electrical power is drawn from the at least one power unit (FIG. 1 solar panel or battery both can deliver power); and a regulator for limiting an amount of the electrical power drawn from the at least one power unit, based, at least in part (FIG. 1 col. 3 lines 50-67 “electrical power output by the solar array 10 is stored in a battery 12 that is connected to the solar array 10 through a control unit 14 that operates under the overriding control of a prepayment mechanism”), determining one or more of: (i) that a location of the system is different than one or more predetermined authorized locations, and (ii) that a payment requirement with respect to the system has not been met (col. 5 lines 6-68 “prepayment mechanisms in both the systems described above require the loading of credit information by the consumer which, preferably, enables time delimited usage of the energy Supply System. Once loaded into the control unit 14, 222, the credit information permits the output of usable power to the appliances connected”).
Bos does not explicitly teach wherein the system does not require grid connection.
However, Kuragami further teaches wherein the system does not require grid connection (FIG. 1 shows a PV system and its portable which does not require grid connection and abstract).
Bos and Kuragami are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to renewable energy generation systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above renewable energy generation systems, as taught by Bos, and incorporating system does not require grid connection, as taught by Kuragami.
One of ordinary skill in the art would have been motivated to do this modification in order to improve monitoring of renewable energy production, as suggested by Bos (col, 1 lines 47-67).

As to claims 2 and 12, Bos and Kuragami teaches all the limitations of the base claims as outlined above.
(col. 4 lines 20-67 “The control unit 222 is provided with a user interface consisting of light emitting diodes (LEDs) that indicate at least the following: usage-in time battery charge level token acceptance (for token-based payment mechanisms) errors within the system”).

As to claims 3 and 13, Bos and Kuragami teaches all the limitations of the base claims as outlined above.

 Bos further teaches wherein the payment requirement is at least one of: a pre-provision payment requirement, and a post-provision payment requirement (col. 3 lines 30-67 “capable of enabling the output of use able energy from the energy Source on re-establishment of the appropriate communications between the energy Source controller and the prepayment mechanism controller” and col. 3 lines 1-30).

As to claims 4 and 14, Bos and Kuragami teaches all the limitations of the base claims as outlined above.

Bos further teaches further comprising a user interface for conducting said payment requirement (col. 3 line 45-col. 4 line 65 and FIG. 1 “FIG. 1 comprises an energy Source in a form of a Solar panel or photovoltaic cell array 10. The electrical 

As to claims 7 and 17, Bos and Kuragami teaches all the limitations of the base claims as outlined above.

Bos further teaches wherein the electrical power can only be drawn from the at least one power unit through the regulator (FIG. 1 shows electrical power is drawn through the regulator and it’s a design issue).

As to claims 8 and 18, Bos and Kuragami teaches all the limitations of the base claims as outlined above.

Bos further teaches wherein the at least one power unit and the regulator are contained in a single housing (FIG. 1 shows power unit and the regulator are contained in a single housing and it’s a design issue).

As to claims 9 and 19, Bos and Kuragami teaches all the limitations of the base claims as outlined above.



As to claims 10 and 20, Bos and Kuragami teaches all the limitations of the base claims as outlined above.

Bos further teaches further comprising an electrical power storage unit for storing the electrical power converted by the at least one power unit, wherein the electrical power storage unit is any one of: a lead-acid battery, a Nickel-metal hydride battery, a Lithium-ion battery, a flow cell, and a capacitor (col. 3 line 58-col. 4 line 26 “an energy source in a form of a Solar panel or photovoltaic cell array 10. The electrical power output by the solar array 10 is stored in a battery 12 that is connected to the solar array 10 through a control unit 14 that operates under the overriding control of a prepayment mechanism”).

As to claim 11, Bos teaches a method of providing on-demand renewable energy: providing a system (abstract “energy supply system is, for instance, an alternative energy source, such as a photovoltaic array (320) and an overriding prepayment mechanism (312) adapted to control the supply of useable energy (electricity) to a point of use in accordance with predetermined prepayment criteria”) comprising: at least one power unit for converting environmental energy into electrical power (FIG. 1 col. 1 lines 50-67 “an energy source in a form of a solar panel or photovoltaic cell array 10.  The electrical power output by the solar array 10 is stored in a battery 12”), wherein the electrical power is drawn from the at least one power unit (FIG. 1 solar panel or battery both can deliver power), and a regulator for limiting an amount of the electrical power drawn from the at least one power unit (FIG. 1 col. 3 lines 50-67 “electrical power output by the solar array 10 is stored in a battery 12 that is connected to the solar array 10 through a control unit 14 that operates under the overriding control of a prepayment mechanism”), based, at least in part, on determining one or more of: (i) that a location of the system is different than one or more predetermined authorized locations, and (ii) that a payment requirement with respect to the system has not been met (col. 5 lines 6-68 “prepayment mechanisms in both the systems described above require the loading of credit information by the consumer which, preferably, enables time delimited usage of the energy Supply System. Once loaded into the control unit 14, 222, the credit information permits the output of usable power to the appliances connected”).
Bos does not explicitly teach wherein the system does not require grid connection, installing said system in one of said predetermined authorized locations; performing, by said regulator, said determining at least (a) periodically, and (b) upon each attempt to draw the electrical power from the at least one power unit; and limiting, by said regulator, said amount of the electrical power drawn from the at least one power unit based, at least in part, on said determining
However, Kuragami further teaches wherein the system does not require grid connection (FIG. 1 shows a PV system and its portable which does not require grid connection and abstract), installing said system in one of said predetermined authorized locations (page 2-3 “portable information device has an authentication system, and charging energy is supplied to the authorized portable information device determined by the authentication, and the possession of the portable information device according to the supply of this energy”); performing, by said regulator, said determining at least (a) periodically, and (b) upon each attempt to draw the electrical power from the at least one power unit; and limiting, by said regulator, said amount of the electrical power drawn from the at least one power unit based, at least in part, on said determining (page 3-7 “database device 5 compares the received pattern with a registered pattern, and if there is a registered pattern that matches the received pattern, the external database device 5 determines that it is a registered regular solar cell, and the authentication device 3 The authentication is returned to the communication means 38. If there is no registered pattern that matches the received pattern, authentication is not returned to the authentication device 3””).
Bos and Kuragami are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to renewable energy generation systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above renewable energy generation systems, as taught by Bos, and incorporating system does not require grid connection, as taught by Kuragami.
.

Claims 5-6 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bos USP 6,191501 (hereinafter “Bos”) in view of Kuragami JP 2005/056049 (hereinafter “Kuragami”) further in view of Chemel et al. USPGPUB JP 20120235579 (hereinafter “Chemel”).

As to claims 5 and 15, Bos and Kuragami teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the system further comprises a sensors unit comprising at least one of: a gyroscope, an accelerometer, a global positioning system (GPS) unit, and wherein said determining of said location of the system is based, at least in part, on said sensors unit.
Chemel teaches wherein the system further comprises a sensors unit comprising at least one of: a gyroscope, an accelerometer, a global positioning system (GPS) unit, and wherein said determining of said location of the system is based, at least in part, on said sensors unit (paragraph 0429 “mechanism may include an accelerometer disposed on the LED light bar” and paragraph 0268 “GPS”).
Bos, Kuragami and Chemel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to renewable energy generation systems.

One of ordinary skill in the art would have been motivated to do this modification in order to improve monitoring of renewable energy production, as suggested by Bos (col, 1 lines 47-67).



As to claims 6 and 16, Bos and Kuragami teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach further comprising a proximity sensor, wherein said limiting is further based on determining a physical proximity between said power unit and said regulator.
Chemel teaches further comprising a proximity sensor, wherein said limiting is further based on determining a physical proximity between said power unit and said regulator (paragraph 0113 “a temperature sensor, located in proximity to the Zener diode that measures a temperature of the system and communicates the temperature to a temperature compensation system”).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119